Citation Nr: 0126729	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  96-47 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active service from January 1971 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  In a February 2000 decision, the Board 
determined the claim to be well grounded and remanded the 
case for further development.  However, although the RO 
attempted to accomplish that development the veteran did not 
cooperate so the case was returned to the Board. 

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  In part, this law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
issued final rules to amend adjudication regulations in order 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The veteran had a Board hearing in Washington, DC, in 
September 2001, at which he testified that he did not recall 
receiving a copy of the Board's February 2000 decision or a 
letter from the RO advising him of the evidence needed to 
substantiate his claim.  His representative pointed out that 
at around that time, the veteran had moved from Apartment 2 
to Apartment 3 in the same building and that he did not have 
his mail forwarded as he presumed that the tenant in his old 
apartment would deliver it.  Thus, although it does not 
appear that the prior Board decision or RO development letter 
was returned as undeliverable, the veteran has given a 
plausible story for not having responded to the RO's letter.  
In that regard, on February 29, 2000, mail from the veteran 
was received at the Board and it reflects the veteran's new 
apartment number.  

As noted in the prior remand, the veteran's medical records 
have not been obtained from John Hoefs, M.D., who in a letter 
September 1995 reported that in June 1994, the veteran was 
found to have chronic active hepatitis C with early cirrhosis 
and esophageal varices.  Additionally, the veteran's medical 
records have not been obtained from Frederick Stone, M.D., 
who in December 1995 opined that the veteran had contracted 
hepatitis C "many years ago, perhaps, as long as 20-25 years 
ago."  

The veteran has continued to assert that he contracted 
hepatitis C while stationed in Korea during service as a 
result of multiple sexual affairs.  Although the service 
medical records do not note hepatitis, they do show that the 
veteran had a sexually transmitted disease.  Medical 
literature submitted by the veteran indicates, in part, that 
the most common source of transmission of hepatitis C is by 
blood transfusion or intravenous drug use, although in up to 
50 percent of the cases the cause is unknown.  Some of the 
literature indicates transmission through sexual relations, 
although there is conflicting evidence as to the prevalence 
of infection by that method.  One text, dated in April 1995, 
sets out that there were 400 million chronic carriers of 
hepatitis C in the world, "with most of these located in the 
Far East."  However, that text does not address the 
prevalence of hepatitis C in the Far East in the early 1970s, 
when the veteran was stationed there.

At a January 1997 personal hearing, the veteran testified 
that, prior to being diagnosed with hepatitis C, he had had 
lower abdominal pain and was seeing "just an M.D."  However 
at his September 2001 hearing, he testified that he had gone 
to a "D.O."  The identity of that doctor should be 
ascertained and his records requested.  The veteran also 
testified that Dr. Imaguwa, who is associated with the 
University of California, Irvine, and is a colleague of Dr. 
Hoefs, was now treating him and that he has been receiving 
Social Security benefits since September 1995.  


Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. §§ 
5100-5107 brought about by the VCAA, the Board finds that a 
second remand is necessary.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Medical evidence or opinion 
relating his hepatitis C to service, with 
an explanation of the basis of the 
opinion and support from statistics or 
other scientific data, would be helpful.

2.  The RO should contact the Social 
Security Administration in regard to the 
claim for Social Security benefits that 
the veteran reported was granted as of 
September 1995 and ask for a copy of any 
decision in that matter along with a copy 
of all supporting medial evidence.

3.  With the veteran's consent, the RO 
should ask Frederick L. Slone, M.D., of 
Tampa, Florida, John C. Hoefs, M.D., and 
Dr. Imaguwa, both of whom are described 
as associated with the University of 
California Irvine Medical Center, for a 
copy of the veteran's complete medical 
records, including any letters of 
referral from other physicians and the 
initial patient history, reports of any 
diagnostic tests or procedures, any 
laboratory reports, and any 
correspondence which is in any way 
relevant to the veteran's hepatitis.  The 
physicians should specifically be asked 
to identify the genotype and subtype of 
the veteran's hepatitis C and to provide 
the results of any genetic testing, 
polymerase chain reaction testing, or the 
like.  Also, the RO should ascertain 
whether any tissue/blood samples were 
obtained in connection with the 
laparoscopic biopsy or other procedures, 
and, if so, obtain both the laboratory 
results and the actual specimen(s), if 
available, for association with the 
claims file so that if deemed necessary 
such can be referred for an outside 
medical opinion.  Any specimen obtained 
will be returned to the provider upon 
completion of this appeal.  Dr. Hoefs 
should be asked to state the method by 
which he believes that the veteran became 
infected while in Korea, and to provide 
any statistics or other scientific data 
to support his opinion that the veteran 
"very likely" acquired his virus in 
Korea, to include any data on the 
incidence of female to male sexual 
transmission of hepatitis C in short term 
relationships, the incidence of non-A 
non-B hepatitis in the early 1970s in 
South Korea, and the incidence of 
infection by unknown methods of 
transmission.  The RO should also request 
from Mission Hospital, University 
Community Hospital and The Ohio State 
University Hospital copies of the 
veteran's complete records, inpatient and 
outpatient, to include the results of any 
diagnostic tests or studies, and any 
laboratory results.  If indicated, the 
veteran should be asked to provide more 
specific information regarding his 
treatment at those facilities, to include 
dates, the departments at which he was 
seen, whether he was an inpatient or 
outpatient, etc.  The RO's attempts to 
obtain the veteran's records should be 
documented in the claims file.

5.  The RO should obtain the name and 
address of the physician (D.O. or M.D.) 
to whom the veteran initially complained 
of abdominal pain that eventually led to 
the diagnosis of hepatitis, and then 
request a copy of the veteran's complete 
medical records, including the results of 
any laboratory tests, from the time the 
veteran was first seen by that doctor.  
These records should include any medical 
or other history given by the veteran.   

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed to the extent possible.  
Any additional development or notice to 
the appellant and his representative 
pursuant to the provisions of the VCAA 
should be accomplished.  

7.  The RO should then refer the case, 
including all additional evidence 
obtained pursuant to this remand, to a 
board-certified specialist in infectious 
diseases or other appropriate specialty 
who should review the entire record.  The 
physician should acknowledge that the 
claims file has been reviewed and state 
his or her medical credentials.  The 
examiner should then state an opinion as 
to whether it is at least as likely as 
not that the veteran contracted hepatitis 
C during service and, if so, the likely 
cause of the infection.  The basis for 
the opinion must be given and a mere 
"yes" or "no" will not suffice.  If an 
opinion can not be given without resort 
to speculation, the doctor should so 
indicate.  

8.  The RO should then ensure that the 
medical opinion complies fully with the 
Board's requirements and, if it does not, 
corrective action must be taken.  Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

9.  The RO should then readjudicate the 
veteran's claim.  If the determination 
remains adverse to the veteran, the RO 
should furnish him and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




